Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   February 09, 2016

The Court of Appeals hereby passes the following order:

A16D0238. TERESA WITTINGHAM v. ANDREW G. WITTINGHAM.

      Teresa Wittingham and Andrew Wittingham were divorced in 2007. Teresa
subsequently filed a modification of support action. After three years of litigation,
Teresa dismissed her petition. Andrew requested and was awarded attorney fees
related to his defense of the action. Teresa then filed this application for discretionary
appeal in this Court. We, however, lack jurisdiction.
      The Supreme Court of Georgia has jurisdiction over all divorce and alimony
cases, including those cases ancillary to the divorce proceedings. See Ga. Const. of
1983, Art. VI, Sec. VI, Par. III (6); Morris v. Surges, 284 Ga. 748, 750 (2) (670 SE2d
84) (2008); see also Williams v. Cooper, 280 Ga. 145 (625 SE2d 754) (2006)
(Supreme Court decided appeal from attorney fee award arising out of contempt
proceeding to enforce a support obligation). As the underlying subject matter of this
application is child support and/or alimony, it is hereby TRANSFERRED to the
Supreme Court for disposition.


                                         Court of Appeals of the State of Georgia
                                                                              02/09/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.